Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 08/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No.: 9,556,921 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claim 30. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Koch et al. (US Pat. No.: 6,719,279) being the closest prior art of references discloses a method for preparing an air spring sleeve. The sleeve 5 is formed of inner and outer layers 13 and 14 respectively, which extend generally throughout the axial length of the air sleeve, 
Randal Howard Kerstetter (EP 1 524 293 A1) being the closest prior art of references discloses a method of preparing an air spring sleeve, the method comprising an elastomeric liner; a resin-forcing layer overlaying the liner; and an elastomeric cover overlaying the reinforcing layer.
However, the cited prior art of references alone or in combination fails to discloses or provide any motivation of “…at least partially curing the layered sleeve, where said off balance skim layer, and said first and second reinforcing layers each comprise an identical rubber composition, where said rubber composition comprises one or more sulfur-vulcanizable rubbers excluding epichlorohydrin.” The benefit of doing so would have been to improve flexibility and durability of the spring sleeve. Thus, allowable limitations in combination with other limitations are allowed at the time of invention and over the cited prior art of references. Claims 17-30 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/VISHAL I PATEL/Primary Examiner, Art Unit 1746